    Case 2:20-cr-00155-VAP Document 34 Filed 08/28/20 Page 1 of 1 Page ID #:175
THOMAS P. O'BRIEN, State Bar No.: 166369
BROWNE GEORGE ROSS LLP
801 South Figueroa Street Suite 2000
Los Angeles, CA 90017
Telephone: (213) 725-9800
E-mail: tobrien@bgrfirm.com
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
United States of America                                       CASE NUMBER:

                                                                                LACR19-00642-VAP
                                                PLAINTIFF(S)                    LACR20-00155-VAP
                             v.
Imaad Shah Zuberi                                                      NOTICE OF MANUAL FILING
                                                                             OR LODGING
                                            DEFENDANT(S).

PLEASE TAKE NOTICE:
          Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually          Filed       Lodged : (List Documents)
(1)        Stipulation to Revise Briefing Schedule and Continue Sentencing Hearing
(2)        [Proposed] Order Revising Briefing Schedule and Continuing Sentencing Hearing
(3)        Defendant's Unopposed Ex Parte Application for Order Sealing Documents; Declaration of Ivy A.
           Wang
(4)        [Proposed] Order on Defendant’s Unopposed Ex Parte Application for Order Sealing Documents




Reason:
          Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




August 28, 2020                                                 Thomas P. O'Brien
Date                                                            Attorney Name
                                                                Imaad Shah Zuberi
                                                                Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                               NOTICE OF MANUAL FILING OR LODGING
